Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 19 at line 5: Remove - - 1. - -

Allowable Subject Matter
Claims 1-8, 10-17, 19 are allowed.

The following is an examiner’s statement of reasons for allowance: allowance of claims 1-8, 10-17 and 19 is indicated as none of the cited prior art discloses or suggests wherein the connector includes: a first cable having a head, a connection rod protruding below the head, and a first hose connected to the connection rod to supply gas to the torch, wherein the head has a first connection part disposed at an upper portion as an upward inclined surface and connected to a second connection part formed on the inner face of the second connecting pipe, and a first pressing part formed at a lower portion of the first connection part as a downward inclined surface; a second cable having a conducting wire of which the middle part is fit and connected to the first hose coaxially, wherein the conducting wire is electrically connected to the second connecting pipe to supply electric power to the torch; and a first connecting pipe having a second male screw, which is coupled with a second female screw formed on the inner face of the second connecting pipe when the first and second cables are inserted into the center of the first connecting pipe coaxially, and a second pressing part, which is formed at an upper portion of the second male screw and pushes the head of the first cable so that the first connection part and the second connection part come into contact with each other to connect the first cable and the conducting wire is fit between the first pressing part and the second pressing part to connect the second cable to the first Clients/2210-70/OA response2Application No. 16/495,331Attorney Docket: 2210-70 connecting pipe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/10/2022